Citation Nr: 0916663	
Decision Date: 05/05/09    Archive Date: 05/12/09

DOCKET NO.  05-11 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than June 30, 2003 
for the grant of service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel




INTRODUCTION

The Veteran had active military service from January 1966 to 
December 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The Board notes that the Veteran requested a hearing before a 
Veterans Law Judge at the RO (Travel Board hearing) in his 
March 2005 substantive appeal (VA Form 9).  However, he 
cancelled that request in a June 2005 statement.  Therefore, 
the Board hearing request is considered withdrawn.  See 38 
C.F.R. § 20.704(e) (2008).  

Based on a VA Form 21-4138 (Statement in Support of Claim), 
submitted by the Veteran in March 2007 it appears he is 
raising the additional issues of service connection for 
tinnitus and an increased rating for bilateral hearing loss.  
The Board may not entertain an application for review on 
appeal unless it conforms to the law.  38 U.S.C.A. § 7108 
(West 2002).  The RO has not fully adjudicated any other 
issue and the Board may not unilaterally take jurisdiction of 
any additional claims.  But the RO should take appropriate 
action to adjudicate these claims.  In any event, no other 
issue is before the Board at this time.


FINDINGS OF FACT

1.  The RO received the Veteran's original claim for service 
connection for PTSD on March 22, 2002.   

2.  The RO denied service connection for PTSD in a June 2002 
rating decision.  The Veteran submitted a notice of 
disagreement (NOD) with that decision, and the RO followed 
with a statement of the case (SOC) in January 2003.  

3.  A statement received by the RO on June 30, 2003, 
satisfies the requirements of a timely substantive appeal as 
to the June 2002 rating decision.

4.  There is no indication the Veteran filed either a formal 
or informal claim for service connection for PTSD prior to 
March 22, 2002.  


CONCLUSIONS OF LAW

1.  The Veteran filed a timely substantive appeal perfecting 
his initial claim for service connection for PTSD.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 
20.302(b), 20.305 (2008).

2.  The criteria are met for an effective date of March 22, 
2002, but no earlier, for the award of service connection for 
PTSD.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.1, 3.102, 3.155, 3.159, 3.160(c), 
3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder shows compliance with the 
Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. § 5100 et 
seq.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
The duty to notify was accomplished by way of VCAA letters 
from the RO to the Veteran dated in March 2004 and July 2005.  
These letters informed the Veteran of the information and 
evidence not of record that was necessary to substantiate his 
service connection claim and subsequent downstream effective 
date issue.  In any event, since the Board is granting an 
earlier effective date, there is no need to discuss in detail 
whether there has been compliance with the notice and duty to 
assist provisions of the VCAA because even if, for the sake 
of argument, there has not been, this is inconsequential and, 
therefore, at most harmless error.  See 38 C.F.R. § 20.1102.

Governing Laws and Regulations for Effective Dates

Generally, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a) (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.400 (2008).  If a claim for 
disability compensation is received within one year after 
separation from service, the effective date of entitlement is 
the day following separation or the date entitlement arose.  
38 C.F.R. § 3.400(b)(2).

A rating decision becomes final only if the Veteran does not 
timely perfect an appeal of the decision.  38 U.S.C.A. § 
7105; 38 C.F.R. §§ 20.200, 20.302.  Previous determinations 
that are final and binding, including decisions of service 
connection, degree of disability, age, marriage, 
relationship, service, dependency, line of duty, and other 
issues, will be accepted as correct in the absence of clear 
and unmistakable error (CUE).  38 C.F.R. § 3.105(a).

The proper effective date for new and material evidence other 
than service treatment records received after a final 
disallowance is the date of receipt of the claim to reopen or 
date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(i); 38 C.F.R. §§ 3.400(q)(2), 3.400(r).  The U.S. Court 
of Appeals for Veterans Claims (Court) held, in Sears v. 
Principi, 16 Vet. App. 244, 248 (2002) that, "[t]he statutory 
framework simply does not allow for the Board to reach back 
to the date of the original claim as a possible effective 
date for an award of service-connected benefits that is 
predicated upon a reopened claim."  In order for the Veteran 
to be awarded an effective date based on an earlier claim, he 
or she has to show CUE in the prior denial of the claim.  
Flash v. Brown, 8 Vet. App. 332, 340 (1995).  

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any 
communication or action indicating an intent to apply for VA 
benefits from a claimant or representative may be considered 
an informal claim.  Such informal claim must identify the 
benefit sought.  38 C.F.R. § 3.155(a).  VA is required to 
identify and act on informal claims for benefits.  38 U.S.C. 
§ 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a).  VA is not 
required to anticipate any potential claim for a particular 
benefit where no intention to raise it was expressed.  
Brannon v. West, 12 Vet. App. 32, 35 (1998); Talbert v. 
Brown, 7 Vet. App. 352, 356-57 (1995).  

A pending claim is an application, formal or informal, which 
has not been finally adjudicated.  38 C.F.R. § 3.160(c).  The 
pending claims doctrine provides that a claim remains pending 
in the adjudication process-even for years-if VA fails to act 
on it.  Norris v. West, 12 Vet. App. 413, 422 (1999).  The 
Court has recently confirmed that raising a pending claim 
theory in connection with a challenge to the effective-date 
decision is procedurally proper.  Ingram v. Nicholson, 21 
Vet. App. 232, 249, 255 (2007) (recent Federal Circuit cases 
have not overruled the pending claim doctrine articulated in 
Norris); Myers v. Principi, 16 Vet. App. 228, 236 (2002) 
(since VA failed to issue SOC after valid NOD was filed, the 
original claim was still pending and is relevant to 
determining the effective date of a service connection 
award); McGrath v. Gober, 14 Vet. App. 28, 35 (2000) (a claim 
that has not been finally adjudicated remains pending for 
purposes of determining the effective date for that 
disability).  

Analysis

The Veteran's claim to reopen service connection for a PTSD 
was received by the RO on June 30, 2003.  The RO reopened his 
PTSD claim and granted service connection in the June 2004 
rating decision on appeal.  The RO established an effective 
date of June 30, 2003, the date of receipt of the claim to 
reopen.  See 38 U.S.C.A. § 5110(i); 38 C.F.R. §§ 3.400(q)(2), 
3.400(r).  The service connection grant for PTSD was based on 
a July 2002 VA psychiatric evaluation which diagnosed the 
Veteran with PTSD related to in-service military stressors, 
as well as an October 1967 letter from a commanding officer 
that corroborated the occurrence of a combat-related stressor 
during his military service.  The Veteran filed an August 
2004 NOD with the effective date assigned.  The appeal has 
now reached the Board.    

The Veteran argues that he is entitled to service connection 
for PTSD earlier than June 30, 2003 (date of reopened claim).  
The Veteran and his representative have maintained the 
effective date should be the date a VA psychiatric evaluation 
revealed a medical diagnosis of PTSD - July 9, 2002.  They 
contend that the July 9, 2002 VA treatment record in question 
is either an earlier pending informal claim for benefits or 
the correct date of entitlement.  See August 2004 NOD, March 
2005 VA Form 9, and April 2009 Written Brief presentation.  
The Veteran's representative also appears to have implicitly 
raised the issue of CUE in the RO's earlier June 2002 rating 
decision denying service connection for PTSD, for the RO's 
failure to consider the correct evidence that was before it 
in that decision.  See undated representative statement.  

The RO's decision to assign an effective date of June 30, 
2003 (date of reopened claim) is based on its finding that 
the Veteran did not perfect his appeal of his earlier 
original claim of service connection for PTSD, which was 
received on March 22, 2002.  The RO explained in a January 
2004 letter to the Veteran that it originally denied service 
connection for PTSD in a June 2002 rating decision.   
Although the Veteran submitted a NOD with that decision, 
according to the RO, he did not perfect an appeal to the 
Board by way of a substantive appeal (VA Form 9 or equivalent 
statement).  Therefore, the RO found the June 2002 rating 
decision was final, such that the effective date could be no 
earlier than the date the latter claim to reopen was received 
- i.e., June 30, 2003.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.302, 20.1103 
(2008).  

However, the Board does not agree with the RO's analysis 
regarding the finality of the previous June 2002 rating 
decision.  The Board believes the June 30, 2003 claim to 
reopen is functionally equivalent to a timely filed 
substantive appeal for the original PTSD service connection 
claim that will still pending at that time. 

In this regard, under the provisions of 38 U.S.C.A. § 
7105(a), an appeal to the Board must be initiated by a NOD 
and completed by a substantive appeal (VA Form 9 or 
equivalent) after a SOC is furnished to the appellant.  In 
essence, the following sequence is required: there must be a 
decision by the RO, the appellant must express timely 
disagreement with the decision, VA must respond by explaining 
the basis of the decision to the appellant, and finally the 
appellant, after receiving adequate notice of the basis of 
the decision, must complete the process by stating his 
argument in a timely-filed substantive appeal.  See 38 C.F.R. 
§§ 20.200, 20.201, 20.202, 20.302 (2008).

Proper completion and filing of a substantive appeal are the 
last actions a claimant needs to take to perfect an appeal.  
38 C.F.R. § 20.202.  To be considered timely, the substantive 
appeal must be filed within 60 days from the date that the RO 
mails the SOC to the appellant, or within the remainder of 
the one-year period from the date of mailing of the 
notification of the determination being appealed, or, where 
applicable, within the extended time limits prescribed 
pursuant to a timely filed request for extension of time.  38 
C.F.R. §§ 20.302(b), 20.303 (2008).  If an appeal is not 
perfected within the time specified by the regulation, the 
RO's determination becomes final.  See 38 U.S.C.A. § 7105(c).  
Once an RO's decision becomes final, absent submission of new 
and material evidence, the claim may not be reopened or 
readjudicated by VA.  See 38 U.S.C.A. § 5108.  Any appeal 
that fails to allege specific error of fact or law in the 
determinations being appealed may be dismissed.  38 U.S.C.A. 
§ 3.157; 38 C.F.R. §§ 20.101, 20.202 (2008).

A substantive appeal can be set forth on a VA Form 9 or on 
correspondence specifically identifying the issues appealed 
and setting out specific arguments relating to the errors of 
fact or law claimed to have been made.  38 U.S.C.A. 
§  7105(d); 38 C.F.R. § 20.202 (2008).  Where a SOC addresses 
several issues, the substantive appeal must either indicate 
that the appeal is being perfected as to all those issues or 
must specifically identify the issues appealed.  The Board 
will construe such arguments in a liberal manner, but may 
dismiss any appeal which fails to allege specific error of 
fact or law in the determination being appealed.  Id.   

The Court has held that the formality of perfecting an appeal 
to the Board is part of a clear and unambiguous statutory and 
regulatory scheme which requires the filing of both a NOD and 
a formal appeal.  When an appellant fails to file a timely 
appeal, and does not request an extension of time in writing 
before the expiration of time for the filing of the 
substantive appeal, he or she is statutorily barred from 
appealing the decision of the agency of original 
jurisdiction.  Roy v. Brown, 5 Vet. App. 554, 556 (1993).  
Under 38 U.S.C.A. § 7105(d)(3), questions as to timeliness or 
adequacy of response shall be determined by the Board.

When VA rules require that a document be filed within a 
specified period of time, a response postmarked prior to 
expiration of the applicable time limit will be accepted as 
having been timely filed.  Absent evidence of a postmark, the 
postmark date will be presumed to be five days prior to the 
date of receipt by the VA.  In calculating this 5-day period, 
Saturdays, Sundays and legal holidays will be excluded.  
38 C.F.R. § 20.305 (2008).  Also, in computing the time limit 
for filing a document, the first day of the specified period 
will be excluded and the last day included and where the time 
limit would expire on a Saturday, Sunday, or legal holiday, 
the next succeeding workday will be included.  Id.

Here, the Veteran's original claim for service connection for 
PTSD was received on  March 22, 2002.  The RO denied this 
claim in a June 2002 rating decision.  The Veteran was 
notified of this decision, in addition to his procedural and 
appellate rights, in a June 27, 2002 letter.  The Veteran 
responded with a timely November 2002 NOD.  The RO followed 
with a SOC dated on January 15, 2003.  The Veteran was also 
provided with a blank VA Form 9 on which to perfect his 
appeal.  In addition, he was again notified of his procedural 
and appellate rights.  But the Veteran did not utilize the VA 
Form 9 provided to him.  

Rather, on June 30, 2003, the RO received from the Veteran a 
VA Form 21-4138 (Statement in Support of Claim), in which he 
requested "reconsideration" of the decision denying service 
connection for PTSD.  Notably, in his statement, the Veteran 
directly referenced the RO's previous denial in the January 
2003 SOC.  He also provided arguments and evidence as to why 
the prior decision by the RO was in error.  The Board 
acknowledges the June 30, 2003 receipt date is several days 
after the expiration of the one-year period for him to file 
his substantive appeal.  However, since the postmark is not 
of record, the postmark date is presumed to be five days 
prior to the date of receipt by VA, so June 24, 2003, when 
excluding Saturdays and Sundays.  Thus, this June 24, 2003 
date is prior to the expiration of the one-year period, such 
that the document can constitute a timely-filed substantive 
appeal.  See 38 C.F.R. § 20.305 (2008).  Therefore, in 
liberally construing this document, the Board finds the June 
30, 2003 statement functionally equivalent to a timely filed 
substantive appeal since the RO received it within the 
remainder of the one-year period from the date of mailing of 
the June 27, 2002 notification, when considering the postmark 
rule.  See 38 C.F.R. §§ 20.202, 20.302(b); 20.305 (2008).  
Thus, the previous June 2002 rating decision was not final.  

Consequently, the earlier March 22, 2002 claim was still 
pending when the service connection for PTSD claim was 
granted in the June 2004 rating decision on appeal.  As noted 
above, the pending claims doctrine provides that a claim 
remains pending in the adjudication process-even for years-if 
VA fails to act on it.  Norris, 12 Vet. App. at 422.  A claim 
that has not been finally adjudicated remains pending for 
purposes of determining the effective date for that 
disability.  McGrath, 14 Vet. App. at 35.  Therefore, for 
purposes of determining the effective date of the award of 
service connection for PTSD, the March 22, 2002 claim is part 
of the current claim stream, since it was not finally 
adjudicated by the RO or Board.  

The general default rule is that the effective date of an 
award of a claim is the date of receipt of the claim 
application or the date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Here, the 
date of claim (March 22, 2002) provides the earliest 
effective date possible when considering the facts of the 
present case.  The Board need not determine whether the 
precise date of entitlement for service connection is prior 
to the claim or subsequent to it, since in either case the 
date of claim (March 22, 2002) provides the earliest 
effective date possible for this Veteran.     

The Board has also considered the representative's assertion 
of CUE in the June 2002 rating decision which originally 
denied service connection for PTSD.  See undated 
representative statement.  Under 38 C.F.R. § 3.105(a), a 
prior final decision of the VA can be reversed or amended 
where evidence establishes CUE in the decision.  However, 
since the Board has determined that the earlier June 2002 
decision was not final, CUE cannot apply.  Any assertion of 
CUE would be moot at this point since the Veteran has been 
granted an effective date based on his earliest claim of 
record which preceded the June 2002 rating decision.

Finally, in order for the Veteran to be entitled to an even 
earlier effective date than March 22, 2002, the Board must 
determine whether the claims folder contains any prior 
informal claim for benefits for service connection for PTSD 
between the time of the discharge from service in December 
1967 until the current March 22, 2002 effective date now 
assigned.  38 C.F.R. §§ 3.1(p), 3.155(a); Lalonde v. West, 12 
Vet. App. 377, 382 (1999).  At the outset, there is no 
evidence that a PTSD or similar psychiatric disorder claim 
was received within one year after the Veteran's separation 
from military service in December 1967, so the effective date 
obviously cannot be the day following his separation from 
service.  38 C.F.R. § 3.400(b)(2).  In addition, the claims 
folder contains no other communication from the Veteran 
or his representative indicating intent to seek, or a belief 
in entitlement to, service connection for PTSD from the time 
of discharge from service in December 1967 until March 22, 
2002, the current date assigned.  38 C.F.R. §§ 3.1(p), 
3.155(a).   There is no provision in the law for awarding an 
earlier effective date based on any assertion that PTSD 
existed from the time of his military service.  VA is not 
required to anticipate any potential claim for a particular 
benefit where no intention to raise it was expressed.  
Brannon, 12 Vet. App. at 35; Talbert, 7 Vet. App. at 356-57.  
The Board's actions are bound by the applicable law and 
regulations as written and has no power to grant benefits not 
authorized by law.  38 U.S.C.A. § 7104(c).  

Accordingly, in conclusion, the evidence supports an earlier 
effective date of March 22, 2002, but no earlier, for the 
award of service connection for PTSD.  38 U.S.C.A. § 5107(b).  
This is considered a full grant of the benefits sought by the 
Veteran in the present case.  




ORDER

An effective date of March 22, 2002 for the award of service 
connection for PTSD is granted, subject to the laws and 
regulations governing the payment of monetary benefits.    




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


